Citation Nr: 0736598	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of filariasis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic headaches.  

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint and disc disease of the lumbosacral 
spine.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from October 1939 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
an October 2001 rating decision, the RO, in pertinent part, 
denied service connection for malaria and granted service 
connection for residuals of filariasis with a 10 percent 
rating effective from August 2000.  In addition, in a 
July 2002 rating decision, the RO granted service connection 
for post-traumatic headaches with a 10 percent rating 
effective from August 2000.  Also, in a January 2003 rating 
decision, the RO granted service connection for degenerative 
joint and disc disease of the lumbosacral spine with a 
20 percent rating effective from August 2000.  The veteran 
disagreed with the denial of service connection for malaria 
and disagreed with the initial ratings for residuals of 
filariasis, post-traumatic headaches, and degenerative joint 
and disc disease of the lumbosacral spine.  He has perfected 
his appeal as to those issues, and they are now before the 
Board for appellate consideration.  

During the course of the appeal, the veteran has requested 
hearings before the Board.  The requested hearings were 
scheduled, but on each occasion the veteran has been unable 
to attend the hearing.  Most recently, he was unable to 
attend a hearing scheduled for November 8, 2007.  The Board 
has received notice that the veteran is ill, and has 
requested that his appeal, which has been advanced on the 
docket, be decided without a hearing.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
malaria.  

2.  The veteran does not suffer from active filariasis nor 
does he exhibit any current residuals such as epididymitis or 
lymphadenitis that have been shown to occur more than four 
times a year.  

3.  Throughout the rating period, the veteran's service-
connected residuals of brain trauma with post-traumatic 
headaches have been manifested by no more than subjective 
symptoms of headaches with complaints of photophobia.  

4.  Prior to October 19, 2005, the veteran's low back 
disability was manifested primarily by limitation of motion 
of the lumbar spine with fatigability on use indicating no 
more than moderate impairment.  

5.  From October 19, 2005, the veteran's low back disability 
has been manifested primarily by low back pain, muscle spasm 
and neurological findings indicative of severe impairment.   


CONCLUSIONS OF LAW

1.  Service connection for malaria is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007)

2.  The criteria for an initial rating in excess of 
10 percent for filariasis have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.88b, 
Diagnostic Code 6305-7118 (2007).  

3.  The criteria for an initial rating in excess of 10 
percent for post-traumatic headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007); 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2007).  

4.  Prior to October 19, 2005, the criteria for an initial 
rating in excess of 20 percent for degenerative joint and 
disc disease of the lumbosacral spine were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002).  

5.  From October 19, 2005, the criteria for a 40 percent 
rating for degenerative joint and disc disease of the 
lumbosacral spine have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the veteran submitted his claim for service 
connection for malaria, filariasis, head injury residuals, 
and back injury residuals on a VA Form 21-256, Veteran's 
Application for Compensation or Pension, in August 2000.  In 
a January 2001 letter, the RO described what evidence must 
show to substantiate the claims, what evidence he should 
provide and what evidence VA would obtain.  In a rating 
decision dated in October 2001, the RO granted service 
connection for filariasis and denied or deferred the 
remaining claims.  Later, in a rating decision dated in 
July 2002, the Ro granted service connection for post-
traumatic headaches as residuals of head injury in service, 
and in a rating decision dated in January 2003, the RO 
granted service connection for degenerative joint and disc 
disease of the lumbosacral spine.  The veteran's disagreement 
with the denial of service connection for malaria and the 
initial ratings for the remaining disabilities led to this 
appeal, and the RO issued pertinent statements of the case in 
January 2003 and April 2004.  

In a letter dated in July 2005, the RO addressed the claims 
for which service connection had been granted explained what 
evidence must show to establish entitlement to an increased 
rating, what evidence he should provide and what evidence VA 
would obtain.  The RO requested that the veteran let VA know 
if there was any other evidence or information that he 
thought would support his claims and also requested that he 
send any evidence in his possession that pertained to his 
claims.  In addition, in a letter dated in April 2006, the RO 
talked about what the evidence must show to establish an 
increased rating for post-traumatic headaches, what evidence 
he should obtain and what evidence VA would provide and again 
requested that the veteran send any pertinent evidence in his 
possession.  In the April 2006 letter, the RO explained how 
VA determines effective dates and outlined examples for 
evidence he should identify or provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim and his 
increased rating claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The notice pertaining to establishment of service connection 
for malaria was provided prior to the initial adjudication of 
that claim, and the notice pertaining to increased ratings 
was provided in July 2005.  The RO thereafter readjudicated 
the merits of each of the veteran's claims and issued a 
supplemental statement of the case (SSOC) in October 2006.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication of the claim.  As a matter of law, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided concerning the claim for service connection 
for malaria did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

With respect to the remaining claims, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

As to the duty to assist, the veteran's service medical 
records are in the file, and VA medical records have been 
obtained.   The veteran has submitted some private medical 
records, and he has been provided VA examinations.  Hearings 
requested by the veteran have been rescheduled, but he has 
been unable to appear for the hearings and has requested that 
the Board proceed with its decision on his claims.  He has 
not indicated that he has or knows of any additional 
information or evidence pertaining to his claims.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For some 
disorders, including malaria and resultant disorders or 
disease originating because of therapy administered as a 
preventative of malaria, service connection may be granted on 
a presumptive basis if manifested to a compensable degree 
within the first post service year.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. § 3.307(a)(4), 3.309(b).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent  
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The veteran states that he became afflicted with malaria 
while serving in the South Pacific from January 1942 to 
June 1943.  He reports that he did not go to sick bay because 
they were treating malaria with Atabrine, which turned the 
user's skin yellow.  He states the he instead treated himself 
with quinine, which he received from a Navy doctor who was 
his cousin's husband.  The veteran's service medical records 
include no finding, treatment, or diagnosis of malaria.  The 
file includes no medical records that pertain to the 
veteran's first post-service year, and the post-service 
medical evidence consists of private and VA medical records 
dated after 2000.  

At a VA examination in December 2002, the examiner noted that 
the veteran's description of fevers in service were much more 
consistent with filarial fever than malarial fever, and he 
observed that the quinine the veteran obtained from his 
special connections would not have been effective for his 
fevers in service.   The examiner noted that the veteran did 
not have specific tertian or quarzan symptoms In addition, 
the examiner noted the veteran had numerous laboratory tests 
on record at the Palo Alto VA Health Care System showing no 
evidence of malaria.  

The veteran has not identified any evidence (treatment or 
examination report) of current disability that is a residual 
of malaria, and the treatment reports of record do not show 
or suggest any such disability.  Without competent evidence 
of current disability there is no valid claim of service 
connection.  Absent a current diagnosis which could be linked 
to service, the claim cannot prevail.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  

In reaching this decision, the Board has considered the 
veteran's assertions.  The decision in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis at various 
points in time, as well as the etiology of his current 
conditions.  Laypersons, untrained in the field of medicine, 
are not competent to offer such opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased rating claims

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2007).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

In general, the degree of impairment resulting from a 
disability is a factual determination, and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  The veteran's increased rating claims were placed in 
appellate status by disagreement with the initial rating 
award and are, therefore, original claims as opposed to new 
claims for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7  
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

Filariasis

Service medical records report that the veteran was in Samoa 
and surrounding area for 17 months and was well until 
June 1943, when, while aboard ship returning to the U.S., the 
veteran complained of swelling and slight pain in the right 
testicle.  The diagnosis at that time was lymphangitis, right 
spermatic cord and scrotum (probably filarial in origin).  He 
was hospitalized at the U.S. Naval Hospital, Oak Knoll, 
California.  His symptoms subsided and he was placed on 
convalescent leave and later transferred to the U.S. Naval 
Hospital Long Beach California.  In August 1943, it was noted 
that the initial symptoms subsided on board the ship retuning 
to the U.S. and in the past month had recurred twice, and had 
again subsided.  On examination, there were thickening 
enlarged small hard nodes in both groins, more pronounced on 
the right.  The diagnosis was changed to filariasis, right 
and left spermatic cords (quiescent).  Two subsequent ova and 
parasite smears were negative.  The veteran was discharged to 
duty in late August 1943.  

In December 1944, it was noted the veteran had a relapse in 
September 1944 that affected his right testicle, spermatic 
cord and axilla.  Another relapse in December 1944 involved 
the right arm, and the right inguinal lymph nodes were 
tender, and the right spermatic cord was thickened.  Two days 
later there was increased swelling.  Findings in early 
February 1945 included right axillary, right epitrochlear and 
bilateral inguinal adenitis.  In late February 1945, findings 
on filariasis examination were right cervical adenopathy, 
right axillary adenopathy, and bilateral inguinal femoral 
adenopathy.  In March 1945, the examiner noted about four 
elongated hard, enlarged nodes in the right inguinal femoral 
regions.  At the veteran's service separation examination in 
November 1945, the examiner stated the veterans' summary of 
defects included history of filariasis, last attack 
December 1944.  

The veteran filed his claim for service connection for 
filariasis in August 2000, and in October 2001, the RO 
granted service connection for residuals of filariasis with 
a 10 percent rating effective the date of receipt of the 
claim in August 2000.  In conjunction with his claim, the 
veteran reported that he had not received medical treatment 
but that when there were prolonged hot weather spells, he had 
mild filariasis attacks, which were always on this right 
side.  He reported perhaps a robin's egg size swelling under 
his right armpit or that his right testicle would swell to 
nearly double size.  In an opinion dated in October 2001, a 
VA physician stated that the incidents reported by the 
veteran are credible and are residuals of the lymphadenitis 
and lymphangitis associated with the veteran's filariasis.  

At the December 2002 VA examination, the examiner noted the 
veteran's history, and stated that current examination showed 
no evidence of obstruction of the testes, scrotum, or 
spermatic cord and said there scrotal contents were normal 
with no lymphanadenopathy.  The examiner noted that the 
veteran reported that in the summer when it is warm, he 
develops lymph nodes in the right groin and both armpits; the 
examiner said none of these were noticeable on current 
examination.  In his summary of findings, the examiner said 
there were no residuals of filariasis.  

Available evidence includes VA medical records dated from 
2002 to 2006.  In November 2004, the veteran was seen with 
complaints of leg swelling.  He had a recent history of a 
diagnosis of bladder cancer and hospitalization for excision 
of the bladder and prostate, and herniorhaphies and having 
developed swelling of the ankles and pain and tightness of 
the calves while in the hospital.  The swelling had slowly 
gotten better, but worried the veteran because he believed he 
was having a return of filariasis.  He said he believed he 
had had somewhere in the neighborhood of 10 episodes of 
filariasis since he left service, and he said that over time 
they had become less frequent.  On examination there was no 
edema of the ankles, and the calves were nontender and 
without popliteal fossa or swollen glands.  The impression 
was swelling of the ankles, which the physician said was more 
likely related to salt load with intravenous fluids.  The 
physician said even if these were a recurrence of filariasis, 
it did not require treatment.  

The VA medical records state the veteran was hospitalized 
from early December 2005 to late January 2006 for radiation 
treatments associated with his bladder cancer.  In a record 
dated in March 2006, it was noted that the veteran had a 
history of bladder cancer with lymphadenopathy and severe 
lower extremity edema.  He was seen in March 2006 for follow 
up after the radiation treatments, and it was noted that the 
veteran had swelling of his scrotum during hospitalization 
and had an ultrasound of the scrotum that showed a left 
testicular cyst and small hydrocele.  After physical 
examination, the impression included invasive bladder cancer 
and history of pseudomonas urinary tract infection.  There 
was no mention of filariasis or residuals thereof.  In a note 
dated in May 2006, a VA physician, who is an infectious 
diseases fellow, reported that he had received a call from 
the Center for Disease Control and the report was that the 
veteran's filarial confirmatory test was undetectable.  The 
physician sated there was currently no plan for treatment 
given the veteran does not have active filariasis.  

Under the Rating Schedule, Diagnostic Code 6305 provides that 
lymphatic filariasis warrants a 100 percent rating as active 
disease and that thereafter, residuals such as epididymitis 
or lymphangitis are to be rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6305.  In this case, the 
RO has rated the veteran's residuals as analogous to 
angioneurotic edema under Diagnostic Code 7118.  Under that 
code, attacks without laryngeal involvement lasting one to 
seven days and occurring two to four times a year warrant a 
10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7118.  
A 20 percent rating requires attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year, or; attacks with laryngeal involvement of 
any duration occurring once or twice a year.  Id.  A 
40 percent rating requires attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times a year, or; attacks with laryngeal 
involvement of any duration occurring more than twice a year.  
Id.  

The evidence as outlined above includes no finding of active 
disease, and the May 2006 VA infectious disease clinic note 
confirmed there was no active filariasis, precluding the 
assignment of a 100 percent rating for active disease under 
Diagnostic Code 6305.  None of the available medical evidence 
includes findings that any health care provider has 
identified as a residual of filariasis, and although the 
veteran has reported that he may sometimes have symptoms of 
swelling of the right testicle and both axilla during hot 
weather, the veteran estimates he has had approximately 
10 such episodes in the years since service.  The evidence 
does not suggest, nor does the veteran contend, that there 
has ever been laryngeal involvement or that five or more of 
those episodes occurred in any one year during the appeal 
period, that is, since August 2000.  In the absence of more 
than four attacks in one year, the residuals of filariasis do 
not meet or approximate the criteria for the next higher 
20 percent rating under Diagnostic Code 7118, and there is no 
basis for the assignment of a rating in excess of 10 percent 
at any time during the appeal period.  

Post-traumatic headaches

Service medical records show the veteran received head 
injuries in automobile accidents in service.  In Mach 1944, 
while driving on authorized leave, to avoid a head on 
collision with another car, the veteran turned his auto into 
a bank of earth.  X-rays showed no evidence of skull 
fracture.  Spinal tap showed many blood cells in the spinal 
fluid with xanthchromia of the centrifuged fluid.  The 
veteran was semi-stuporous initially, but there was no 
evidence of increased intracranial pressure.  There was a 
laceration over the occiput and tenderness over the lumbar 
spine.  The diagnosis was intracranial injury.  Four days 
later the veteran was described as much improved and 
rational.  He was discharged to duty 12 days later.  

In December 1944, the veteran was involved in a two-car 
collision on a curve on a hill.  He was a passenger and 
suffered multiple scalp wounds, which were sutured.  The 
veteran was returned to duty six days after the accident.  In 
a note dated in March 1945, it was noted the veteran 
complained of headaches on exertion.  The report of the 
veteran's November 1945 separation examination includes a 
history of intracranial injury in March 1944.  

At a VA neurology examination in December 2001, the veteran 
gave a history of having had two car accidents in service and 
said he had more severe headaches immediately after the 
second accident and was told these would go away.  He said 
that since that time he had had daily low-grade headaches.  
He could not describe where in the headaches are, but 
described them as mild, diffuse, and lasting several hours 
each day.  The neurologist said post-traumatic headaches is a 
known disorder and can go on for a long time.  He said the 
other differential diagnosis would include mild chronic daily 
headaches, tension type, which also can start around the age 
when the veteran had his car accident, but, because it 
started with the accident, he would favor the post-traumatic 
headache type.  The neurologist said the headaches were very 
mild and not particularly disabling.  

VA outpatient records show that in January 2002, the veteran 
reported frequent headaches; at that time, he was noted to 
have at a recent diagnosis of Alzheimer's.  At a neurology 
clinic in March 202, the veteran stated that since 1944 he 
had had headaches several times a week, usually beginning in 
the posterior neck area.  He said he would take one aspirin 
and one Tylenol when he goes to sleep and would occasionally 
take medicine during the day.  He denied visual disturbance.  
The neurologist stated that he reviewed extensive private 
medical records for the veteran dated from October 1999.  He 
noted the veteran did well there until he was concerned about 
"Alzheimer's disease" in September 2001 and was referred 
for neurobehavioral evaluation.  The neurologist noted that a 
neuropsychological screen only showed evidence of very 
minimal short-term memory loss and that this was not 
consistent with the diagnosis of Alzheimer's disease.  After 
the VA neurologist examined the veteran at the March 2002 
visit, he said that on his examination and on the 
September 2001 neurobehavioral screen, the veteran does not 
have Alzheimer's disease.  His impression included chronic 
headaches.  

At an August 2002 VA neurology clinic visit, it was noted 
that in late April 2002 the veteran developed rather sudden 
onset of speech disturbance, slurred speech, right 
hemiparesis and was hospitalized at a private hospital.  The 
neurologist reviewed those records and said a computed 
tomography (CT) brain scan showed a left subcortical internal 
capsule infarct that appeared old.  He noted the veteran had 
a history of high blood pressure and elevated cholesterol.  
After examination, his impression was:  recent stroke, 
secondary to hypertensive vascular disease causing a deep 
left hemisphere infarct; memory loss, which the neurologist 
said was not Alzheimer's disease and not full-blown dementia 
(he said it could probably best be described as minimal 
cognitive impairment); and hypertension, elevated 
cholesterol, and chronic low back pain.  When the veteran was 
seen at a VA general medical clinic in August 2002, he said 
he had an occasional headache, but this had not changed in 
frequency or intensity.  

In October 2002, he said he had some recent headaches that 
occurred when he put on a hat.  In the report of a 
December 2002 VA neurology examination, the neurologist noted 
the veteran specifically denied having severe debilitating 
headaches.  Instead, he said he has fairly constant, low 
grade headaches, which at times, could become more painful 
than at others.  The veteran said that by relaxing or 
stopping what he was doing, the headaches usually went away 
and he could control them relatively easily.  After 
examination, the neurologist said he did not think the 
veteran's headaches were ever severe or debilitating, and 
more likely than not were tension headaches.  At a neurology 
clinic visit in February 2003, the neurologist noted that the 
geriatric clinic had evaluated the veteran and believed he 
should be on Aricept.  He noted the veteran continued to 
drink wine several times a week.  After examination, the 
neurologist's impression included memory loss and he said he 
once again was not sure that the veteran had full-blown 
dementia; he said alcohol certainly could have something to 
do with making it somewhat worse.  

At a VA outpatient clinic visit in October 2003, the veteran 
reported that his headaches may have increased in frequency.  
In January 2004, he said his headaches seemed to be getting 
worse, and he associated this with reduced exercise.  He said 
that when he walked the headaches did not bother him and that 
he also did not notice them when he plays bridge.  The 
physician's impression after examination included headache, 
and she said it was unclear that this was different from 
which the veteran had been experiencing for decades.   In 
February 2004, the veteran said his headaches continued to 
worsen.  He rated them as ranging between 4 and 7 on a scale 
of 10.  He said he thought his headaches and sinuses might 
improve with a move to a new apartment because his wife had 
also had headaches and nasal congestion since they had moved 
to their current apartment.  The impression was chronic 
headaches.  The physician said she suspected the veteran at 
the very least had arthritis, if not spinal stenosis, in the 
neck that may account for this.  

When he was seen at the VA neurology clinic in April 2004, 
two months after he moved, the veteran reported he had a 
headache almost every day, which he described a dull 
generalized headache.  He said he took nothing for it and 
usually functioned well.  The physician noted that the 
veteran could give a good history and could name 18 animals 
in one minute, which is quite normal and not indicative of 
any severe dementia.  The impression after examination was: 
history of left hemisphere stroke with mild right hemiparesis 
and gait disorder; history of memory loss, best diagnosis 
minimal cognitive impairment mainly affecting memory; neck 
pain, low back pain, headaches, probably all on the basis of 
osteoarthritis; and hypertension, elevated cholesterol, 
benign prostate hypertrophy, and gastroesophageal reflux 
disease.  

In December 2004, the veteran reported continuing and fairly 
constant headaches.  He said his baseline headache had 
worsened after a stroke in 2002 and bladder surgery, which 
had been in October 2004.  He noted he could be distracted 
from it and almost not feel it when he was playing bridge or 
chess.  The impression after examination was chronic headache 
of unclear etiology.  The physician said it did not appear to 
be analgesic withdrawal.  She said it certainly was not a 
cluster headache or migraine and she did not believe there 
was a psychological component.  

At a January 2005 VA outpatient visit the veteran said there 
was no change in his headaches with the addition of 
Desipramine since December 2004.  It was noted that a 
January 2005 MRI of the brain showed small lacunar infarcts 
throughout the brain.  There was no evidence of acute infarct 
or intracranial mass.  At an April 2005 VA neurology clinic 
visit, the veteran reported daily headaches since service.  
He said they remitted for some time but returned several 
years ago and had considerably increased since his stroke.  
He said they occurred daily but he did not have any 
nausea/vomiting or visual phenomenon with it.  He said the 
headaches were aggravated by concentration and thinking hard 
and were much better when he played bridge and did not have 
to focus.  He described a dull global headache with 
tenderness over the scalp on the left side.  The impression 
after examination was chronic daily headaches getting worse 
over the last three years, most likely tension headaches.  
The neurologist adjusted the veteran's medications.  

In May 2005, the veteran reported that he continued to have 
regular headaches.  He said he had problems with the 
medication added after a neurology visit.  The impression 
after examination was chronic headaches.  In a June 2005 
addendum report, the VA neurologist noted the veteran had 
adverse side effects from medications, and when he returned 
to his former medication, his pain from his chronic daily 
headache reduced from 7 to 5 on a scale of 10.  The veteran 
was noted to report he was still able to play bridge and 
function.  He was advised he could take 1000 mg of Tylenol 
every six hours as needed.  When he was seen in July 2005, 
the veteran reported his headaches are dull, throbbing, and 
located throughout his head.  He said he woke up with them.  
He also said that nothing helped, but concentration or stress 
made them worse.  After examination, the assessment was 
chronic tension headaches with no real change in frequency or 
severity.  The neurologist recommended non-pharmacologic 
treatment, including acupuncture.  At the time of hospital 
admission in November 2005 for radiation therapy related to 
bladder cancer, the veteran continued to complain of chronic 
headaches.  

At a VA neurology clinic visit in February 2006, the veteran 
was seen for chronic head pain.  The neurologist stated that 
in talking with the veteran, it soon became clear that he can 
live with his head pain, which he could not describe as being 
better or worse for being on Desipramine.  It was noted the 
veteran was primarily concerned with current problems of 
bladder pain and constipation.  

At a VA examination in May 2006, the veteran gave a history 
of headaches since what he called skull fractures in service.  
He said following this he had constant headache, which he 
described as a band around his head associated with 
photophobia, which he called eye strain, a sense of tension, 
and increasing fatigue over the years.  The veteran said his 
headaches decreased to approximately one-third of the time 
and following a stroke, the headache increased to 50 percent 
of the time.  He said that a year before the examination the 
headaches became constant.  He said Tylenol gave him minor 
relief and did not totally relive his headaches.  The veteran 
claimed his headaches are prostrating, but the neurologist 
said the veteran did everything he wanted to do.  After 
examination, the diagnosis was headaches, which have 
previously been described as post traumatic, associated with 
photophobia (eyestrain) and a sense of tension.  The 
neurologist sated that he believes the veteran's fatigue is 
not related to his headaches, but more likely related to his 
multiple strokes and his age.  He said the photophobia is 
clearly secondary to the headaches, and any feeling of 
pressure around the head was part of his headache while any 
nervous tension is not related to the headaches.   

In its July2002 rating decision, the RO granted service 
connection for post-traumatic headaches and assigned a 
10 percent rating under Diagnostic Code 8045.  The veteran's 
disagreement with the initial 10 percent rating led to this 
appeal.  

Under the Rating Schedule, Diagnostic Code 8045 is used for 
rating brain disease due to trauma.  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  

Under the Rating Schedule, Diagnostic Code 9304, which is the 
code for dementia due to head trauma, a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9304.  

Based upon the evidence of record, the Board finds that 
throughout the rating period the veteran's service-connected 
post-traumatic headaches have been manifested by no more than 
subjective symptoms of headaches with complaints of 
photophobia.  While the veteran suffered a stroke in April 
2002, it was attributed to hypertensive vascular disease, 
there is no probative evidence of any purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis, as a result of trauma to the brain.  
Further, while the veteran has been shown to have mild memory 
loss and in some reports there has been mention of 
Alzheimer's disease, there is no evidence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  In such 
cases, VA regulations provide for a maximum 10 percent rating 
that may not be combined with any other rating for a 
disability due to brain trauma.  The Board concludes that 
entitlement to a rating in excess of 10 percent for the 
veteran's post-traumatic headaches under Diagnostic Codes 
8045 and 9304 is not warranted at any time during the rating 
period.  

The only other diagnostic code that rates headaches is 
Diagnostic Code 8100 for migraines.  Under Diagnostic Code 
8100, migraines with characteristic prostrating attacks 
averaging one in 2 months over the last several months 
warrant a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 30 percent rating requires characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, and a 50 percent rating requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.  

There is no dispute that the veteran's headaches occur 
frequently, as the record shows the veteran has complained 
consistently of nearly daily headaches of varying severity.  
The Board notes, however, that although the veteran at the 
May 2006 VA examination claimed that his headaches are 
prostrating, this has not been shown by the record.  At no 
other time during the course of the appeal has the veteran 
ever indicated such, and the May 2006 examiner discounted 
this statement by the veteran and in particular said the 
veteran's fatigue is not related to his headaches.  In the 
absence of credible evidence of prostrating attacks occurring 
on an average of once a month over several months, there is 
no basis for awarding a 30 percent rating under Diagnostic 
Code 8100.  

In summary, the Board finds that throughout the rating 
period, the veteran's service-connected residuals of brain 
trauma with post-traumatic headaches have been manifested by 
no more than subjective symptoms of headaches with complaints 
of photophobia, which warrants no more than a 10 percent 
rating under the applicable diagnostic code.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for an initial rating in excess of 10 percent for the 
veteran's post-traumatic headaches must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Degenerative joint and disc disease of the lumbosacral spine

As noted earlier, the veteran's service medical records show 
he was in two automobile accidents in service.  Following the 
accident in March 1944, there was tenderness over the lumbar 
spine, but there was no X-ray evidence of bone pathology.  
There is no other mention of the veteran's back in the 
service medical records.  The veteran states that he has had 
back pain from the time of the accident.  

At a VA examination in December 2002, the examiner addressed 
the veteran's claim concerning his low back, and on 
examination noted moderate reduction in lumbar lordosis.  
Straight leg raising was negative.  Lumbar spine flexion was 
to 65 degrees, extension was to 15 degrees, bilateral 
rotation was to 20 degrees, and bilateral side flexion was to 
30 degrees.  The veteran's gait was somewhat slow, and he 
used a cane for balance.  Reflexes and motor and sensory 
findings in the lower extremities were unremarkable.  The 
veteran could walk on his toes as well as on his heels.  
X-rays showed large anterior osteophytes at every level in 
the lumbar spine with associated facet hypertrophy and bony 
spinal stenosis of the lower lumbar spine.  In addition, 
there was possible minimal anterolisthesis of L5 on S1, but 
no obvious subluxation in the lumbar spine.  The examiner 
summarized his findings stating the veteran has degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine.  He said the veteran had additional 
impairment from fatigability on repetitive motion to the 
extent of 30 percent.  He said the veteran's condition was 
more likely than not due to service injuries from a car 
accident.  

A VA outpatient neurology note dated in April 2004 shows that 
the veteran complained that his back pain had flared up.  He 
said it did not radiate into his legs.  He was noted to have 
a history of a left hemisphere stroke about two years 
earlier.  On examination, leg strength was normal.  Reflexes 
were absent except for a trace right knee jerk and an absent 
left knee jerk.  Gait showed favoring the right leg, but was 
otherwise done well.  The impression included history of left 
hemisphere stroke leaving him with a mild right hemiparesis 
and gait disorder, and low back pain, which the neurologist 
said was probably based on osteoarthritis.  

At a VA outpatient visit in September 2005, the veteran's 
chief complaint was low back pain.  He was noted to have a 
long history of intermittent low back pain that would be 
exacerbated by a minor trauma and generally work itself out 
over the course of a month.  The veteran said that he rated 
the current episode of back pain as a 6 on a scale of 10, and 
it had been going on for several months.  He said the pain 
would occasionally radiate into the left leg.  He denied 
weakness, paresthesias, bowel and bladder dysfunction.  On 
examination, the veteran was nontender over the spinous 
processes and paraspinal muscles in the low thoracic, lumbar, 
and sacral area.  The impression was low back pain.  At a 
visit on October 19, 2005, the veteran said his back pain had 
increased significantly since a bone scan a few days earlier.  
On examination, the spinous processes were nontender.  The 
right paraspinal muscles were tender.  It was noted that the 
October 2005 bone scan was negative for metastatic bladder 
cancer; September 2005 lumbar spine X-rays showed spondylosis 
at L5 with spondylolisthesis on S1.  The impression was low 
back pain.  The examiner said that hopefully this was 
primarily muscular, though there was evidence of instability 
in the X-rays.  

In late October 2005, the veteran was seen at a VA outpatient 
clinic and reported that he felt his back pain got worse 
after his bone scan, but there was not any particular 
precipitating event or injury.  He said he was not able to 
walk very well.  The examiner said the veteran did not really 
describe weakness or sensory deficit or bowel or bladder 
dysfunction.  The veteran said that on a scale of 10, his his 
pain was 7 when sitting, 3 when lying flat, and could go up 
to 10 when he was up, but he said he could not really 
straighten up all the way.  He said the pain radiated to the 
right lower leg.  On examination, his back had no midline 
tenderness, but he had right paraspinal spasms with 
tenderness.  There was mild right sciatic notch tenderness.  
Straight leg raising was negative.  He had 4- strength in the 
hip flexor on the right; 4/5 quadriceps strength; and 4/5 
ankle dorsiflexion and plantar flexion on the right.  
Sensation to pinprick was intact.  He had normal reflexes on 
the right, and a trace one on the left knee.  He was able to 
stand and take a few steps, antalgic gait.  No atrophy was 
seen.  The impression was sciatica right side, some 
spondylolysis with Grade I spondylolisthesis.  The physician 
said it did not seem significant enough to cause this pain, 
and he said the veteran needed better pain control.  The 
veteran was seen by another physician later on the same day.  
There were no additional findings, and the assessment was 
poorly controlled low back pain currently on Vicodin with 
minimal relief.  Oxycodone was added.  

At the time of VA hospital admission for radiation therapy 
for bladder cancer in November 2005, veteran was reportedly 
sitting comfortably in bed.  He had no complaints other than 
mild back pain he rated 3 on a scale of 10 and right leg pain 
he rated 2 on a scale of 10.  He was wearing a Fentanyl 
patch.  At a VA outpatient visit in March 2006 for follow-up 
after radiation treatments and in-hospital stay, it was noted 
the radiation treatments had finished in late January 2006.  
The veteran said his low back pain was much better since the 
radiation treatments. The examiner noted the veteran moved 
slowly, though without assistance.  

At a VA examination in September 2006, the veteran gave a 
history of chronic lumbosacral pain for 62 years, which had 
remained stable over the past several years without 
worsening.  The veteran reported no change in his back pain 
and no flares over the past year.  He said he was never 
without back pain, which he said was 3-4 on a scale of 10 in 
intensity and located midline over the lumbosacral spine.  He 
said the pain did not usually radiate, but on occasion would 
travel from the left buttock posterior down to the left calf.  
He ambulated with a straight cane with an endurance of three 
blocks or a half hour walking, and was limited by fatigue.  
He said he was able to transfer independently, but 
occasionally required minimal assistance from his wife with 
transferring out of bed, showering, and transferring from a 
chair.  He reported no bowel or bladder symptoms except 
related to bladder cancer.  He had not had any incapacitating 
episode secondary to his back pain.   

At the September 2006 examination, the examiner said the 
spine was normal in curvature and symmetry.  There was no 
tenderness over the spine on palpation.  There was mild left 
paraspinal muscle tenderness in the lumbosacral region and 
mild right paraspinal muscle spasm in the lumbar area.  Range 
of motion was 78 degrees forward flexion, 20 degrees 
extension, left lateral flexion to 15 degrees, right lateral 
flexion to 20 degrees, and 20 degrees left and right lateral 
rotation.  The examiner said that with repetition, she 
observed no additional decrease in range of motion due to 
pain, fatigue, weakness, or lack of endurance.  The examiner 
said she expected with prolonged exercise, range of motion 
would be limited by fatigue, but would be speculating as to 
degree.  On neurological examination, the veteran's gait was 
slow and slightly wide-based, using a cane.  In the legs, 
strength on the left was 5/5, and on the right the iliopsoas, 
hamstrings, and tibialis anterior were 4/5, and quadriceps 5-
/5.  The examiner said she could elicit no knee jerks or 
ankle jerks.  Sensation to pinprick was intact throughout, 
and there was no evidence of stocking sensory loss.  She 
noted that X-rays from September 2005 showed large 
osteophytes suggestive of diffuse idiopathic skeletal 
hyperostosis and showed spondylosis of L5 with grade I 
spondylolisthesis over S1.  The impression was chronic 
lumbosacral degenerative joint disease with possible diffuse 
idiopathic skeletal hyperostosis on the most recent 
lumbosacral spine film.  She said the veteran's pain had been 
stable without worsening or flares for over the past year.  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. 
Reg. 51455-58 (2003).  

The Board is required to consider the veteran's lumbosacral 
spine claim in light of both the former and revised schedular 
rating criteria to determine whether the disability warrants 
an increased evaluation.  VA's General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
may be applied only for periods from and after the effective 
date of the regulatory change.  The veteran does, however, 
get the benefit of having both the old and new regulations 
considered for the period after the effective date of the 
change.  See VAOPGCPREC 3-00.  That guidance is consistent 
with the longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

Under the rating criteria in effect prior to September 26, 
2003, 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 provided that slight limitation of motion of the 
lumbar spine warranted an evaluation of 10 percent.  Moderate 
limitation of motion of the lumbar spine warranted an 
evaluation of 20 percent, and severe limitation of motion 
warranted an evaluation of 40 percent.

Prior to the September 26, 2003, amendments, 38 C.F.R. § 
4.71a, Diagnostic Code 5295 provided that lumbosacral strain 
with slight subjective symptoms only warranted a 
noncompensable evaluation.  Lumbosacral strain with 
characteristic pain on motion warranted an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warranted an evaluation of 20 percent.  
An evaluation of 40 percent required severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

Prior to amendments, intervertebral disc syndrome was rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  That diagnostic code was revised effective 
September 23, 2002.  See 67 Fed. Reg. 54349 (August 22, 
2002).  Prior to amendment Diagnostic Code 5293 provided that  
noncompensable evaluation was warranted for postoperative, 
cured intervertebral disc syndrome, a 10 percent evaluation 
was assigned for mild intervertebral disc syndrome, 
a 20 percent rating was assigned for moderate intervertebral 
disc syndrome with recurring attacks, a 40 percent rating was 
warranted for intervertebral disc syndrome that was severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

Effective September 22, 2002, the Rating Schedule was revised 
such that intervertebral disc syndrome was to be rated either 
on the total duration of incapacitating episodes over the 
last 12 months or by separately evaluating chronic orthopedic 
and neurologic manifestations under appropriate diagnostic 
codes.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, are set forth under the General 
Rating Formula for Diseases and Injuries of the Spine 
(general rating formula) and apply to lumbosacral and 
cervical strain (Diagnostic Code 5237), degenerative 
arthritis of the spine (Diagnostic Code 5242), and 
intervertebral disc syndrome (Diagnostic Code 5243) (unless 
intervertebral disc syndrome based on incapacitating episodes 
results in a higher rating).  The general rating formula 
states that it applies with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The general rating formula provides that an evaluation of 
 10 percent is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degree or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  

Under the general rating formula, an evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical sine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than  170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The general rating formula provides that an evaluation of 
30 percent is warranted for forward flexion of the cervical 
spine limited to 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine, for 
forward flexion of the thoracolumbar spine limited to 
30 degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants 
a 100 percent rating.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  

Note (2) to the general rating formula provides that, for VA 
compensation purposes, normal forward flexion of he cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; 
normal combined range of motion of the cervical spine 
is 340 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees; the 
normal combined range of motion of the thoracolumbar spine 
is 240 degrees. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

It is important to point out that when using the new general 
rating formula, additional consideration of complaints of 
pain are limited because the formula specifically includes 
symptoms such as pain, stiffness, or aching in the area of 
the spine under evaluation.  As set out above, the formula 
specifically states, "with or without symptoms such as pain 
...."

In accordance with VAOPGCPREC 3-00, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.  In this case, there have not been shown to 
be incapacitating episodes as defined by the new rating 
criteria, and the ranges of motion of the lumbar spine shown 
at the September 2006 VA examination (with flexion to 78 
degrees, extension to 20 digress, left lateral flexion to 15 
degrees, right lateral flexion to 20 degrees, and 20 degrees 
left and right lateral rotation) do not support more than a 
10 percent rating under the current criteria.  Consequently, 
the Board finds that the rating criteria in effect at the 
time the veteran filed his claim are more favorable to him, 
and the Board's discussion will be limited to the rating 
criteria in effect at the time of the veteran's claim.  

The RO initially rated the veteran's degenerative joint and 
degenerative disc disease of the lumbosacral spine as 
20 percent disabling under Diagnostic Code 5293-5292 
indicating consideration of the rating under the Diagnostic 
Code 5293 for intervertebral disc syndrome and under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  

As noted above, the general rating formula shows that for VA 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 20 percent for the service-connected lumbosacral spine 
disability under the former diagnostic code for limitation of 
motion.  Only two examinations include range of motion data.  
The December 2002 VA examination report indicates that range 
of motion of the lumbar spine was flexion to 65 degrees, 
extension to 15 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 20 degrees.  While 
the there was moderate limitation of extension, in all other 
planes there was no more than slight limitation of motion.  
The examiner stated that the veteran had additional 
impairment from fatigability on repetitive motion to the 
extent of 30 percent, which would, in the Board's judgment, 
support a finding of moderate limitation of motion of the 
lumbar spine, but it could not be described as severe.  

At a September 2006 VA examination, range of motion of the 
lumbar spine was forward flexion to 78 degrees, extension to 
20 degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 15 degrees, and right and left rotation 
to 20 degrees, and at this examination, the examiner 
specifically stated she observed no additional decrease in 
range of motion due to pain, fatigue, weakness or lack of 
endurance.  The range of motion measurements at the 
September 2006 examination reflect no more than moderate 
limitation of motion and cannot be a basis for a rating in 
excess of 20 percent for the veteran's lumbar spine 
disability.  

In summary, while the range of motion testing at the 
December 2002 and September 2006 examinations showed less 
than full motion of the lumbosacral spine, the Board cannot 
find that the results, even with consideration of pain, 
weakness and fatigability, meet or approximate severe 
limitation of motion that would be required for a rating in 
excess of 20 percent based on limitation of motion under 
Diagnostic Code 5292.  

Prior to October 2005, the veteran's lumbar spine disability 
also does not meet the criteria for an evaluation in excess 
of 20 percent under Diagnostic Code 5293 for intervertebral 
disc syndrome.  Under those criteria, the Board finds that 
prior to October 2005, the evidence showed the veteran had 
mild symptoms with occasional complaints of radiating pain to 
the lower extremities.  As to neurologic findings, at the 
December 2002 examination, the examiner said reflexes and 
motor and sensory findings in the lower extremities were 
unremarkable; straight leg raising was negative, bilaterally.  
By April 2004 the veteran complained of increased back pain, 
but at that time, leg strength was normal, though reflexes 
were absent except for a trace right knee jerk and an absent 
left knee jerk.  The neurologist attributed the back pain to 
osteoarthritis and his impression included history of left 
hemisphere stroke with mild right hemiparesis and gait 
disorder.  In September 2005, the veteran reported a recent 
episode of low back pain, and X-rays at that time showed 
spondylitis at L5 with spondylolisthesis on S1.  

As of October 19, 2005, the veteran was reporting significant 
increase in low back pain with radiation to the right lower 
extremity, and examiners were finding tenderness and spasms 
in the right paraspinal muscles and 4/5 strength in the right 
lower extremity.  Although straight leg raising was normal 
and reflexes on the right were normal at that time, there was 
a trace one reflex on the left knee.  The veteran was able to 
take only a few steps, and the impression was sciatica right 
side, some spondylolysis with spondylolisthesis.  With 
consideration of the veteran's low back pain, the muscle 
spasm and neurological findings, it is the judgment of the 
Board that as of October 19, 2005, the evidence supports a 
40 percent rating under Diagnostic Code 5293.  Later records 
in November 2005 show reduced symptoms, particularly in terms 
of low back pain, in but at that time, he was using a 
Fentanyl patch and was hospitalized for radiation treatment 
for bladder cancer.  The Board notes however, that at the 
September 2006 VA examination, the veteran continued to 
report radiating pain and there were findings of muscle 
spasm, reduced leg strength, and absent knee and ankle jerks.  
Further, at that time, although the veteran could walk on his 
own, it was noted he occasionally required assistance with 
transferring out of bed, showering, and transferring from a 
chair.  

With application of the provisions of 38 C.F.R. § 4.7, and 
resolving all doubt in favor of the veteran, the Board finds 
that from October 19, 2005, onward, the evidence supports a 
rating of 40 percent for the veteran's degenerative joint and 
disc disease of the lumbosacral spine under Diagnostic Code 
5293.  The Board cannot, however, find the pronounced 
impairment with little intermittent relief required for the 
next higher 60 percent rating under Diagnostic Code 5293 
because from November 2005 forward, there are indications of 
relief of attack episodes as the veteran reported lower pain 
levels, the pain did not radiate continuously, and the 
veteran's endurance and walking ability showed some 
improvement.  

Diagnostic Code 5295 for lumbosacral strain provides ratings 
ranging from 0 to 40 percent.  The Board has therefore 
considered whether a rating in excess of 20 percent may be 
awarded under Diagnostic Code 5295 for lumbosacral strain 
prior to October 19, 2005.  As noted earlier, that code 
required muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position for a 
20 percent rating, and not even those criteria were met prior 
to October 19, 2005.  As to the requirements for a 40 percent 
rating, the evidence does not show severe impairment with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in a standing position.  Further, although X-rays showed 
osteoarthritic changes, there was no showing of loss of 
lateral motion.  Also, the X-ray report did not describe 
narrowing or irregularity of joint space.  In addition, while 
there were gait abnormalities, they were attributed to 
residuals of a stroke.  The Board therefore finds that prior 
to October 19, 2005, a disability evaluation in excess of 20 
percent for the lumbar spine disability is not warranted 
under the former Diagnostic Code 5295.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  

In summary, employing the concept of staged ratings outlined 
by the Court in Fenderson, the Board finds that prior to 
October 19, 2005, the veteran's low back disability was 
manifested primarily by limitation of motion of the lumbar 
spine with fatigability on use indicating no more than 
moderate impairment and warranting no more than a 20 percent 
rating under Diagnostic Code 5292.  From October 19, 2005, 
the low back disability was manifested primarily by low back 
pain, muscle spasm and neurological findings indicative of 
severe impairment and warranting a 40 percent rating under 
Diagnostic Code 5293.  

Extraschedular ratings

As to none of the veteran's disabilities for which he is 
seeking increased ratings has the Board found probative 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Under these circumstances, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R.  § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App.  337 
(1996).




						(Continued on next page)


ORDER

Service connection for malaria is denied.  

An initial rating in excess of 10 percent for residuals of 
filariasis is denied.  

An initial rating in excess of 10 percent for post-traumatic 
headaches is denied.  

Prior to October 19, 2005, an initial rating in excess of 
20 percent for degenerative joint and disc disease of the 
lumbosacral spine is denied.  

An initial rating of 40 percent for degenerative joint and 
disc disease is granted from October 19, 2005, subject to the 
law and regulations governing the payment of monetary 
benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


